Citation Nr: 9934127	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-16 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Determination of proper initial rating for post-traumatic 
stress disorder (PTSD), currently rated at 30 percent.

(The issue of entitlement to a waiver of recovery of an 
overpayment of nonservice-connected pension benefits, to 
include whether the overpayment was properly created, is the 
subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The symptomatology currently associated with the 
veteran's PTSD is not productive of considerable social and 
industrial impairment, or productive of occupational and 
social impairment with reduced reliability and productivity.

3.  The symptomatology currently associated with the 
veteran's PTSD is characterized as moderate and is manifested 
by definite social impairment, depression, anxiety, and 
chronic sleep impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 
9411 (1999); 38 C.F.R. §§ 4.125-4.132, Diagnostic Code 9411 
(1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the RO granted service connection for 
the veteran's PTSD in a June 1998 rating decision and 
assigned a 30 percent disability evaluation effective from 
March 1994.  The veteran filed a Notice of Disagreement with 
this initial June 1998 rating decision.

A veteran who submits a claim for benefits under laws 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  In this case, the veteran's claim is 
an original claim placed in appellate status by a Notice of 
Disagreement taking exception with the initial rating award.  
Accordingly, the claim must be deemed well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (applying duty to 
assist under 38 U.S.C.A. § 5107(a) to initial rating claims); 
cf. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (increased 
ratings claims).  The Board further finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for an equitable resolution of the issue on appeal 
has been obtained.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  VA 
must consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present.  Fenderson v. West, 
12 Vet. App. 119 (1999), citing Goss v. Brown, 9 Vet. App. 
109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also 
38 C.F.R. § 4.2 (1999) (ratings to be assigned in the light 
of the whole recorded history).

During the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed.  
When a law or regulation changes while a case is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  Therefore, the Board will 
proceed to analyze the veteran's claim under both sets of 
criteria to determine if one is more favorable to the 
veteran.

In the June 1998 rating decision, the RO rated the veteran at 
30 percent for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).  Under the former criteria for PTSD, a 30 
percent evaluation was warranted where there was definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, and efficiency, and reliability levels as to 
produce definite industrial impairment.  A 50 percent 
evaluation was appropriate when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired and, by reason of the psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1996).

Beginning November 7, 1996, PTSD is to be evaluated pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411(1999).  The 
revised regulations provide that a 30 percent evaluation 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).

During a VA examination in July 1994, the veteran stated that 
he remained depressed all of the time.  He also complained of 
anger, forgetfulness, confusion, nightmares, intrusive 
thoughts, and fleeting suicidal thoughts.  Objectively, the 
veteran was cooperative, with normal speech and thought 
patterns.  There was no evidence of hallucinations or 
delusions.  His affect was described as appropriate and his 
mood was labile.  The veteran was diagnosed with delayed 
PTSD.

The veteran appeared at a hearing before the RO in August 
1995.  The veteran testified that he had relationship 
difficulties with his wife, children, and grandchildren.  He 
reported severe headaches, nervousness near others, 
flashbacks, intrusive thoughts, disturbed sleep, nightmares, 
desire to harm others, decreased interest in hobbies, and 
social isolation.  He was presently receiving no treatment.

A VA outpatient entry from September 1995 disclosed that the 
veteran presented with homicidal and suicidal thoughts.  He 
also reported feeling angry and depressed.  Objectively, 
speech was relevant and coherent, mood was dysthymic, and 
affect was broad.  He was referred for further psychiatric 
treatment.

During a VA examination in April 1998, the veteran reported 
that he seldom drove because of anxiety and that he spent 
most of his time at home.  He also complained of decreased 
interest, sleeplessness, headaches, anxiety, nightmares, 
avoidance of people, anger, isolation, intrusive memories, 
and flashbacks.  Objectively, the veteran exhibited an 
appropriate affect and anxious mood.  His speech and thought 
patterns were normal.  There were no suicidal or homicidal 
ideations and no hallucinations or delusions.  He was 
diagnosed with delayed PTSD and assigned a Global Assessment 
of Functioning (GAF) score of 52.

Acknowledging that the above evidence must be applied to the 
rating criteria that are most favorable to the veteran, the 
Board finds that the evidence does not support an evaluation 
in excess of 30 percent for PTSD under either the former or 
the revised criteria.  Pursuant to the former criteria, the 
evaluation of the veteran's PTSD turns on the severity of his 
overall social and industrial impairment.  A 30 percent 
evaluation is warranted where such impairment is of definite 
severity; whereas a 50 percent evaluation requires 
considerable severity.  In a precedent opinion, dated 
November of 1993, the General Counsel of the VA concluded 
that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree".  O.G.C. Prec. 
9-93 (Nov. 9, 1993).

In the present case, the most recently assigned GAF score 
represented only moderate symptomatology.  The veteran 
testified that he had some difficulty with family 
relationships; however he has been married to his wife for 
many years.  The veteran has presented no evidence that his 
PTSD impaired his ability to work.  In fact, the evidence 
shows that the veteran successfully worked until he became 
physically disabled.  Moreover, as the veteran has received 
no ongoing psychiatric treatment for his PTSD, the Board does 
not have a comprehensive history of his disability.

The Board also finds that, under the revised criteria, the 
veteran's disability picture most closely approximates that 
contemplated by the 30 percent rating.  Pursuant to 
Diagnostic Code 9411 under the revised criteria, a 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to several 
enumerated symptoms.  The veteran generally does not exhibit 
the symptomatology necessary for this rating.  Specifically, 
the examiners have not found a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; or difficulty in understanding 
complex commands.  On the contrary, the veteran does exhibit 
the symptomatology of a 30 percent evaluation, such as 
depression, anxiety, and sleep impairment.

When the totality of symptomatology attributable to the 
veteran's PTSD is considered, the Board finds that the 
veteran's symptoms are more consistent with those 
contemplated by the rating criteria for the 30 percent 
evaluation under both the former and revised criteria.  
Therefore, the evidence of record does not show the increased 
severity necessary for the next higher evaluation and the 
veteran's claim must be denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1999).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
PTSD has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) (1999) are not met.  See 
Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

An evaluation in excess of 30 percent for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

